DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system; claim 8 is directed to a non-transitory machine-readable storage medium; and claim 15 is directed to a method. Thus, claims 1, 8, and 15 are directed to statutory categories of invention. However, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claims 1, 8, and 15 is: 
obtaining repair estimate data, wherein the repair estimate data describes a repair estimate for a damaged vehicle;
extracting repair procedure data from an original equipment manufacturer (OEM) repair procedure database according to the received repair estimate data, wherein the extracted repair procedure data describes repair procedures for the damaged vehicle, and wherein the repair procedure data includes one or more first text descriptions of required repair operations and/or one or more first images;
transmitting the extracted repair procedure data to at least one technician;
obtaining repair log data generated by the at least one technician, wherein the repair log data describes one or more repairs performed upon the damaged vehicle, and wherein the repair log data includes one or more second text descriptions of completed repair operations and/or one or more second images;
determining whether the repair procedures for the damaged vehicle have been performed based on the obtained repair log data and the extracted repair procedure data by at least one of:
 (i) comparing the one or more first text descriptions of required repair operations with the one or more second text descriptions of completed repair operations, and determining whether content of the one or more first text descriptions matches content of the one or more second text descriptions; or
(ii) comparing the one or more first images with the one or more second images, and determining whether content of the one or more first images matches content of the one or more second images within certain stored thresholds and/or ranges;
sending an approval message responsive to determining the repair procedures for the damaged vehicle have been performed; and
sending a disapproval message responsive to determining the repair procedures for the damaged vehicle have not been performed.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claim is directed to sending an approval message responsive to determining the repair procedures for the damaged vehicle, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, one could: 1) obtain repair estimate data, wherein the repair estimate data describes a repair estimate for a damaged vehicle; 2) extract text and/or image repair procedure data from an original equipment manufacturer (OEM) repair procedure manual according to the received repair estimate data, wherein the extracted repair procedure data describes repair procedures for the damaged vehicle; 3) transmit the extracted repair procedure data to at least one technician; 4) obtain text and/or image repair log data generated by the at least one technician, wherein the repair log data describes one or more repairs performed upon the damaged vehicle; 5) determine, by comparing text and/or images, whether the repair procedures for the damaged vehicle have been performed based on the received repair log data and the extracted repair procedure data; 6) send an approval message responsive to determining the repair procedures for the damaged vehicle have been performed; and 7) send a disapproval message responsive to determining the repair procedures for the damaged vehicle have not been performed.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (“technician computing device”; “electronic approval message”; “hardware processor”; “non-transitory machine-readable storage medium encoded with instructions”; “computing component”; “computer-implemented”; “using one or more artificial intelligence functions”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0047] to [0063] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software, and the combination of elements yields nothing more than a generic computing system that sends and receives information. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). There’s no indication that the other computing elements are anything but generic hardware and/or software, and the combination of elements yields nothing more than a generic computing system that sends and receives information.
When the additional elements are considered, alone and in combination, they are not significantly more. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. 
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 9, 16 include the additional elements of “dividing,” “determining,” and “transmitting.” While helpful, this merely serves to narrow the abstract idea and would therefore fall into the same groupings above. This embellishment of the abstract idea does not integrate it into practical application; likewise, it is not significantly more. 
Claims 4, 11, and 18 include the additional elements of “determining.” While helpful, this merely serves to narrow the abstract idea and would therefore fall into the same groupings above. This embellishment of the abstract idea does not integrate it into practical application; likewise, it is not significantly more. 
Claims 5, 12, and 19 include the additional elements of “correlating.” While helpful, this merely serves to narrow the abstract idea and would therefore fall into the same groupings above. This embellishment of the abstract idea does not integrate it into practical application; likewise, it is not significantly more. 
Claims 6, 13, and 20 include the additional elements of “transmitting.” While helpful, this merely serves to narrow the abstract idea and would therefore fall into the same groupings above. This embellishment of the abstract idea does not integrate it into practical application; likewise, it is not significantly more. 
The computing elements (“technician device”; “quality assurance device”) associated with the dependent claims are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0047] to [0063] of applicant’s specification as filed (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. 
Accordingly, claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  
Allowable Subject Matter
Claims 3, 7, 10, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding eligibility, MPEP 2106.05(e) states:
The analysis of whether the claim includes other meaningful limitations may be relevant for both eligibility analysis Step 2A Prong Two, and Step 2B.
The claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole. The considerations described in MPEP § 2106.05(a)-(d) are meaningful limitations when they amount to significantly more than the judicial exception, or when they integrate a judicial exception into a practical application. This broad label signals that there can be other considerations besides those described in MPEP § 2106.05(a)-(d) that when added to a judicial exception amount to meaningful limitations that can transform a claim into patent-eligible subject matter.
In this instance, the additional elements of claims 3, 7, 10, 14, and 17 – i.e. determining technical configuration data associated with each technician device; modifying each of the portions of the extracted repair procedure data according to the technical configuration data determined to be associated with the corresponding technician device; and transmitting each modified portion of the extracted repair procedure data to the corresponding technician device; and/or determining technical configuration data associated with the quality assurance device; modifying the received repair log data according to the technical configuration data determined to be associated with the quality assurance device; and transmitting the modified received repair log data to the quality assurance device – go beyond simply applying the abstract idea to generic computing elements. In this instance, applicant has meaningfully linked the abstract idea to determining of technical configuration data associated with the device, where the data is modified according to the technical configuration data associated with the device and subsequently transmitted. The technical improvement provided by applicant in para. [0033] to [0035] is evident:
[0033] The vehicle repair workflow automation tool 102 may select the technician computing devices 122 according to predetermined criteria. The tool 102 may select the technician computing devices 122 according to expertise or certifications possessed by the corresponding technicians 112. For example, when the vehicle damage includes damage to the frame of the vehicle, the tool 102 may select devices 122 associated with technicians having expertise or certifications in vehicle frame repair. Similar selections may be based upon particular damaged components, systems, and the like. 
[0034] In some embodiments, the vehicle repair workflow automation tool 102 may divide the extracted repair procedure data into a plurality of portions. For example, when a vehicle has damage to the frame, a body component, and the electrical system, the tool 102 may divide the repair procedure data into those three portions. The tool 102 may then determine at least one technician computing device 122 for each of the portions of the extracted repair procedure data. For example, the tool 102 may then select one or more technicians for each portion of the repair procedure data. Continuing the example, the tool 102 may select one or more frame technicians, one or more body technicians, and one or more electrical technicians. 
[0035] The vehicle repair workflow automation tool 102 may then transmit each of the portions of the extracted repair procedure data to the corresponding technician computing device 122. Different technician computing devices 122 may have different technical configurations. The tool 102 may determine technical configuration data associated with each technician computing device 122. The technical configuration data may include data regarding screen size, screen resolution, type of processor, memory capacity, and the like. The tool 102 may modify each of the portions of the extracted repair procedure data according to the technical configuration data determined to be associated with the corresponding technician computing device 122. The tool 102 may then transmit each modified portion of the extracted repair procedure data to the corresponding technician computing device 122. For example, the tool 102 may resize the dimensions of the image data within the repair procedure data depending on the screen size and resolution.
Examiner’s comments regarding the withdrawal of the rejection under 35 U.S.C. § 103 are found below. 

Response to Arguments
Applicant’s arguments filed 8/19/22 have been fully considered. Examiner will respond to applicant’s remarks in the order presented by applicant.

I. Rejections Under 35 U.S.C. § 101
	Applicant offers comments regarding the outstanding rejection under 35 U.S.C. § 101 on pages 12-25. While appreciated, these arguments are not persuasive for claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20.

Step 2A Prong One
	Applicant is thanked for their summary of the rejection, the 2019 PEG on pages 12-15. With respect to arguments concerning Step 2A Prong One on pages 15-16, examiner remains unpersuaded.
	Specifically, the newly added limitations are those that further refine the abstract idea. Applicant references the artificial intelligence functions on page 16. However, examiner did not consider the artificial intelligence functions as part of the abstract idea. The level of generality applicant has claimed makes the case that this is a generic computing element, which examiner addressed in Step 2A Prong Two. Still, examiner notes that simply appending generic computing devices does not automatically render a claim patent eligible. The steps of the abstract idea in the rejection above, however, can most certainly be performed in the human mind and/or by pen or paper. Why couldn’t an individual compare text and/or images to determine if repair procedures have been performed? Examiner remains unpersuaded here.

Step 2A Prong Two
	With respect to arguments concerning Step 2A Prong Two on pages 16-21, examiner remains unpersuaded. 
	Applicant first cites the specification, then amended claim 1, before stating: ‘By specifically reciting this technical solution to the technical problem, the claimed technical solution clearly constitutes a practical application of any allegedly abstract idea. For at least the reasons discussed above, the claims integrate any alleged abstract idea into a practical application. Accordingly, Applicant respectfully submits that the claims are directed to a patentable-eligible subject matter under the Step 2A analysis.’ Applicant goes on to repeat this argument, in response to examiner’s previous remarks.
	However, applicant’s arguments are not compelling. Examiner reiterates the point – how are the additional elements (“technician computing device”; “electronic approval message”; “hardware processor”; “non-transitory machine-readable storage medium encoded with instructions”; “computing component”; “computer-implemented”; “using one or more artificial intelligence functions”), alone or in combination, being used in anything but a conventional manner to implement the abstract idea? 
As examiner noted previously, the artificial intelligence functions are not described with any specificity. This is not mere conjecture: applicant’s own specification provides nothing beyond what’s described in para. [0038]: ‘This determination may be accomplished using one or more artificial intelligence functions 108, which may include artificial intelligence technologies such as image analysis, text mining, deep analysis, and the like.’ Therefore, examiner remains unpersuaded regarding the abstract idea being integrated into practical application.

Step 2B
	With respect to arguments concerning Step 2B on pages 21-25, examiner remains unpersuaded. 
	Applicant points to Example 36 from 2014 PEG, then amended claim 1, before stating: ‘Here as in claim 2 of 2014 PEG Example 36, Applicant's claim 1 represents significantly more (i.e., provide an inventive concept) because they recite a practical implementation of any allegedly abstract idea in a non-conventional and non-generic way, even though the steps use a combination of well-known components. Like in that example and DDR Holdings, also cited in the example for support, the claimed solution is necessarily rooted in computer technology to address a problem specifically arising in the realm of computer vision systems, and therefore constitutes significantly more than any allegedly abstract idea… Accordingly, Applicant respectfully submits that the claims are directed to a patentable- eligible subject matter under the Step 2B analysis.’
However, examiner notes that the example claims are just that – exemplary and not precedential. That being the case, Example 36 provides additional explanation regarding reasons for eligibility, which applicant did not address: ‘However, the memory and processor in combination with a high‐resolution video camera array with predetermined overlapping views that reconstructs the 3‐D coordinates of the item of inventory using overlapping images of the item and prior knowledge of the location and field of view of the camera(s) provides significantly more than the abstract idea of using data collection techniques to manage inventory. As explained in the specification, at the time of this invention, using a high‐resolution video camera array with overlapping views to track items of inventory was not well‐understood, routine, conventional activity to those in the field of inventory control’ (examiner’s highlights). Applicant’s specification, at least with respect to the independent claims, does not elucidate how the combination of elements provides for significantly more, as per the Example.
Additionally, examiner notes that the 2019 PEG, which is incorporated in MPEP 2106.05(II), details how examiners are to determine whether the additional elements contribute to the “inventive concept”: 
Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;
Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h):
Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d).
This is the approach followed by examiner, where the conclusions from Step 2A Prong Two were carried over. Therefore, examiner remains unpersuaded regarding the claims reciting additional elements that amount to significantly more than the abstract idea.
II. Rejections Under 35 U.S.C. § 103
	On pages 25-29, applicant offers arguments regarding the previous rejection under 35 U.S.C. § 103. Examiner is persuaded by applicant’s arguments, i.e. the combination of references does not teach or disclose the features of amended claims 1, 8, and 15. Additional references considered by examiner include:
	US 20220019748, directed to systems and methods for predicting vehicle repairs using natural language processing;
	US 20020111846, directed to system and method for automatic maintenance reminders; and
	US 10657707, directed to photo deformation techniques for vehicle repair analysis.
	None of these references, in addition to those previously cited, teach or disclose:
	obtaining repair estimate data, wherein the repair estimate data describes a repair estimate for a damaged vehicle;
extracting repair procedure data from an original equipment manufacturer (OEM) repair procedure database according to the received repair estimate data, wherein the extracted repair procedure data describes repair procedures for the damaged vehicle, and wherein the repair procedure data includes one or more first text descriptions of required repair operations and/or one or more first images;
transmitting the extracted repair procedure data to at least one technician computing device;
obtaining repair log data generated by the at least one technician computing device, wherein the repair log data describes one or more repairs performed upon the damaged vehicle, and wherein the repair log data includes one or more second text descriptions of completed repair operations and/or one or more second images;
determining whether the repair procedures for the damaged vehicle have been performed based on the received obtained repair log data and the extracted repair procedure data using one or more artificial intelligence functions by at least one of:
(i) comparing the one or more first text descriptions of required repair operations with the one or more second text descriptions of completed repair operations, and determining whether content of the one or more first text descriptions matches content of the one or more second text descriptions; or
(ii) comparing the one or more first images with the one or more second images, and determining whether content of the one or more first images matches content of the one or more second images within certain stored thresholds and/or ranges;
sending an electronic approval message responsive to determining the repair procedures for the damaged vehicle have been performed; and
sending an electronic disapproval message responsive to determining the repair procedures for the damaged vehicle have not been performed.
	Accordingly, examiner has withdrawn the rejection under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 20220019748, directed to systems and methods for predicting vehicle repairs using natural language processing;
	US 20020111846, directed to a system and method for automatic maintenance reminders; and
	US 10657707, directed to photo deformation techniques for vehicle repair analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        9/7/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689